Citation Nr: 1315843	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  02-20 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cold injury residuals.

2.  Entitlement to service connection for loss of use of the right upper extremity.

3.  Entitlement to service connection for myocardial chest pain.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an evaluation in excess of 40 percent for peptic ulcer disease with hiatal hernia.

7.  Entitlement to an increased evaluation for residuals of a shell fragment wound of the left calf, assigned a 10 percent rating prior to February 26, 2007, and a 20 percent rating effective that date.

8.  Entitlement to an effective date earlier than February 26, 2007, for the award of a 20 percent disability evaluation for residuals of a shall fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1969 and November 1971 to March 1987.

This matter has a long, protracted history and comes before the Board of Veterans' Appeals  (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In June 2002, the RO denied service connection for IBS.  A notice of disagreement (NOD) with respect to this claim was received in July 2002, and this will be discussed in the Remand below.  The RO also continued a 40 percent evaluation for the Veteran's lumbar spine disability.

In September 2004, the RO increased the shell fragment wound disability to 10 percent, effective October 15, 2001.  In June 2007, the RO increased the evaluation to 20 percent, effective February 26, 2007.  

The issues of increased ratings for lumbosacral spine and shell fragment wound disabilities were remanded by the Board in June 2008 and July 2011.  The issues of service connection for cold injury residuals of the hands and feet and loss of use of the right upper extremity were denied by the Board in June 2008.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2011, the Court vacated the June 2008 Board decision as to those issues, and remanded the matters to the Board for further action.  In October 2012, the Board remanded the appeal so that VA examinations could be scheduled.  For the reasons discussed below, the issues of service connection for cold injury residuals of the hands and feet and loss of use of the right upper extremity are once again remanded. 

In a December 2010 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) addressed the issue of a higher rating for peptic ulcer disease in consideration of the claim of service connection for lactose intolerance.

In March 2012, the RO denied service connection for myocardial chest pain.  An NOD with respect to this claim was received later that month, and this will be discussed in the Remand below.

In April 2008, the Veteran appeared at a video conference hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board.  In October 2012, the Board determined that another hearing was not indicated. 

The Veteran has been entitled to a total rating based on individual unemployability due to the severity of his multiple service-connected disabilities since May 1996.  He has also been entitled to special monthly compensation under the provisions of 38 U.S.C.A. § 1114, subsection (k) on account of loss of use of a creative organ since September 2003.  Service connection is currently in effect for degenerative disc disease of the lumbar spine with bladder dysfunction and erectile dysfunction, rated as 40 percent disabling from May 1996; peptic ulcer disease with hiatal hernia, rated as 40 percent disabling from May 1996; seborrheic dermatitis, rated as 30 percent disabling from January 1992; residuals of a shrapnel wound of the left calf, rated as 20 percent disabling from February 2007; neuralgia, right lower extremity, rated as 10 percent disabling from September 2003; posttraumatic stress disorder (PTSD), rated as 10 percent disabling from March 2, 2005; scar, left leg, residual of shrapnel wound, rated as 10 percent disabling from October 23, 2008; condyloma acuminata, perirectal and genital areas, excised, rated as noncompensable from January 31, 1992; and arcus senilis in both eyes, rated as noncompensable from April 14, 2005.  With consideration of the bilateral factor, his combined disability rating is 80 percent from September 26, 2003, and 90 percent from February 26, 2007. 

The Veteran continues to make vague allegations of clear and unmistakable error (CUE) in prior decisions.  As noted in the October 2010 Remand, the allegations have not been raised with sufficient specificity for the Board to identify any CUE claim or motion involving a specific prior, final denial by the RO or Board, respectively.  If the Veteran wishes to claim CUE in a prior final rating decision, he should file a claim with the RO, which identifies the specific final rating decision(s) as well as the alleged error or errors in the decision.  For CUE in a final Board decision, he must file a CUE motion directly with the Board, identifying the Board decision and specific errors. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

As an initial matter, the Board notes that part of the original appellate record in this case (Volumes 8 and 9) was lost after the Board remanded the case in October 2012.  See February 2013 Memorandum.  The Veteran and his representative were notified of this fact.  See February 2013 SSOC. As correctly noted by the Veteran's representative, many key documents are missing from the physical claims file.  Several of these documents are located in the Virtual VA electronic file; however, according to the December 2010 SSOC and the July 2011 Board decision, the Veteran submitted to VA examinations in January 2009 and September 2010.  In addition, the October 2012 Board decision indicates that a temporary folder exists.  These documents must be obtained on remand.  Furthermore, it is unclear as to whether there are any outstanding VA treatment records.  

In addition, it appears that the Veteran received disability benefits from the Social Security Administration (SSA) at some point during the appeals period.  The SSA decision granting such benefits, as well as the medical records used in support of that determination, is not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Manlincon Issues

In June 2002, the RO denied, in pertinent part, service connection for IBS.  In separate letters dated in July 2002, the Veteran and his representative indicated that he wished to appeal the June 2002 rating decision.  The Veteran specifically referenced issues "14 to 18."  The Board notes that entitlement to service connection for IBS is listed as issue number 16 in the June 2002 rating decision.  The Board construes this correspondence as a timely NOD.  

In March 2012, the RO denied service connection for myocardial chest pain.  An NOD with respect to the chest pain claim was received later that month.  In October 2012, the Board declined to remand the appeal for issuance of an SOC, finding that it was premature for the Board to accept jurisdiction at that time as the RO had accepted the NOD and was developing the claim.  

Neither the physical file nor the electronic file contains an SOC with regard to the issues of service connection for IBS and myocardial chest pain.  Where, as here, a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  These service connection claims must therefore be remanded for appropriate disposition, including issuance of an SOC, prior to further review.

Cold Injury Residuals/Right Upper Extremity

In October 2012, the Board remanded the issues of service connection for cold injury residuals of the hands and feet and loss of use of the right upper extremity so that a VA examination could be scheduled.  The Veteran has not yet been provided with a VA examination (and there is no record of the Veteran's claims having been readjudicated by way of an SSOC).  Thus, the Board finds that another remand is necessary so that the Veteran may be afforded a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Associate with the current claims file any temporary file maintained by the AMC or RO.

2. Obtain any updated treatment records of all VA treatment the Veteran has received for his claimed cold injury residuals and loss of use of the right upper extremity and for his service-connected lumbar spine, ulcer, and shell fragment wound disabilities.  

3. Obtain from the SSA a copy of the decision(s) awarding disability benefits to the Veteran, as well as the medical records relied upon in support of any such decisions.  A copy of all such available records should be associated with the claims folder.

4. Then, schedule the Veteran for a VA examination with an appropriate provider regarding his claimed cold injury residuals and loss of use of the upper right extremity.  The claims file must be made available to the examiner for review.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

The examiner is asked to provide an opinion with respect to the following:

(a) Whether the Veteran has disability in his upper and/or lower extremities consistent with cold injury residuals, and, if so, whether it is at least as likely as not (50 percent or greater probability) that such residuals are related to cold injury claimed to have occurred during service.

(b) Whether the Veteran has loss of use of the right upper extremity (hand, arm, and shoulder), and, if so, whether it is at least as likely as not (50 percent or greater probability) that such residuals were of service onset or otherwise related to any events which occurred in service.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Issue an SOC with respect to the issues of entitlement to service connection for IBS and myocardial chest pain.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  See 38 C.F.R. § 20.302(b) (2012).

6. After completion of the above and any additional development of the evidence deemed necessary, re-adjudicate the remaining claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

